Citation Nr: 1744695	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Whether an overpayment of Post-9/11 GI Bill educational assistance benefits payments was properly created.

2.  Entitlement to waiver of recovery of an overpayment of Post-9/11 GI Bill educational assistance benefits payments.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.  In April 2015, the Board remanded this case.

The issue of entitlement to waiver of recovery of an overpayment of Post-9/11 GI Bill educational assistance benefits payments is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2009, the Veteran's claim for Chapter 33 educational benefits was awarded; she was provided an advanced payment of $3,000 for enrollment at Rasmussen College, beginning in the Fall of 2009. 

2.  In March 2010, VA was informed by Rasmussen College that the Veteran was enrolled in all online courses (distant hours) instead of residential courses which resulted in her not being entitled to housing payments; this resulted in a housing debt of $1,913.10. 

3.  VA then erroneously paid Rasmussen College $10,512 because of a double payment and the Veteran was initially charged the debt. 

4.  VA corrected the error of the double payment to Rasmussen College $10,512 and charged that overpayment to the school which was repaid by the school. 

5.  The Veteran was overpaid $300.02 for her books for the period of time she withdrew from class.

6.  On October 25, 2010, the Veteran reduced her credit hours from 15 hours to 8, which increased her debt by $1,482.57, but she subsequently withdrew from all classes on November 4, 2010, which increased the debt from tuition and fees to $3,038.62. 

7.  There is no probative evidence of mitigating circumstances shown in the record.


CONCLUSION OF LAW

The overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance was legally created and is a valid debt. . 38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives. 

In October 2009, the Veteran's claim for Chapter 33 educational benefits was awarded.  She was provided an advanced payment of $3,000 for enrollment at Rasmussen College, beginning in the Fall of 2009.  Her enrollment certificate from that institution was not received until December 2, 2009 and VA did not process the award until January 11, 2010.  

In March 2010, VA was informed by the school that the Veteran was enrolled in all online courses (distant hours) instead of residential courses, so she was ineligible for housing from the time of the commencement of the online courses.  This resulted in a housing debt of $1,913.10.  

VA then erroneously paid Rasmussen College $10,512 (an erroneous double payment) and charged the debt to the Veteran.  VA later realized the error and charged the school with that overpayment, which was repaid by the school.  Thus, there is no question VA erred in charging the Veteran, but that erroneous action was corrected, recouped from the school, and not retained by the Veteran.

The Veteran was also overpaid $300.02 for her books, creating that debt because the Veteran is entitled to 90 percent of $1,000 for books and supplies, or $900, for the period of time she withdrew.  On October 25, 2010, the Veteran reduced her credit hours from 15 hours to 8, which increased her debt by $1,482.57, but then she subsequently withdrew from all classes on November 4, 2010, which increased the debt from tuition and fees to $3,038.62.  

The overall debt was derived from the $3,000 advance payment; the $1,913.10 for housing when the Veteran changed from residential status to online status when she moved out of town; the $300.02 in books; and the $3,038.62 in tuition and fees for when she reduced, then terminated her credit hours.  

The Veteran's debt was then recouped out of her tax refund, but because too much money was recouped, she was then refunded $1,228.47 to cover the excess.  Her spouse then requested from the Internal Revenue Service his tax refund which had been taken to repay the VA debt.  He was then paid a total of $7,105 (in three different payments), with that debt then charged to the Veteran, as it was no longer "repaid."  VA has noted that there is some difference from the original amount of her debt because of interest and administrative charges that were made in the course of the aforementioned transactions.  

At her Board hearing and in correspondence of record, the Veteran indicated that the certifying official at the school made errors in reporting her residential versus online status.  The Board notes that the RO has acknowledged that there was school error in this case.  The Veteran stated that she reduced and then almost immediately terminated her credit hours in the Fall of 2010 because she was hospitalized.  However, she admitted that she had not told VA of the hospitalization.  

Thus, the Veteran has asserted mitigating circumstances with regard to a portion of the debt.  She indicated that she had not informed VA of those circumstances and the Board previously noted that the Veteran had not submitted documentation of the illness/hospitalization which caused her to reduce and then withdraw from classes.  As such, the case was remanded to provide her the opportunity to do so.  The Veteran did not provide this information for the Fall of 2010.  Medical records covering a 2 day hospitalization in September 2011 were submitted, but that was not during the time period in question.  

Turning to the validity of this overpayment, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956 (a).

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314 (a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a (a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b) (9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Post-9/11 G.I. Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33. VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500 -21.9770 (2016).  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550, 21.9570.  There is no dispute in the present case that the Veteran meets the basic eligibility requirements for Chapter 33 Post-9/11 G.I. Bill educational benefits, for purposes of covering the cost associated with pursuing courses at the college she chose. 

Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635 (b).  VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505. 

The overall debt is valid.  The Veteran was paid in advance for classes that were not initially designated as online so were paid as residential.  The Veteran contends that the school bears fault as the school did not promptly change her status from residential to online; however, whether the fault was committed by the Veteran or the school, the fact remains that she was not entitled to be paid on a residential basis when she was taking classes online.  The matter of whether the school caused this error goes to the question of waiver, not whether the debt was valid.  The question regarding validity involves whether or not the Veteran should have been paid as a residential student rather than an online student.  Clearly, she was only entitled to be paid for the actual status of her enrollment.  Further, thereafter, she was also only entitled to payment for books, tuition, and fees based on her actual enrollment, not based on her initial enrollment before reducing and then withdrawing from classes.

Moreover, to the extent the VA was in error by making the educational assistance payments during the course noted above whether due to school error or otherwise, the Board finds the Veteran should have known VA's Chapter 33 educational benefit payments to her were erroneous as she was reducing then terminating credit hours.  She should have known that the educational benefits provided for courses she did not complete were not hers to retain.

The law is clear that the purpose of the VA educational assistance programs is to provide for the pursuit of education, and in this case, the Veteran received benefits for educational courses for an erroneous residential status initially and then for courses that she did not complete.  The overpayment was not the result of sole administrative error on the part of VA as the educational institute played a role and the Veteran should have realized that she was not entitled to the full benefits that she received.  Thus, the Board finds that the decision to recoup the debt was proper, as the debt was a valid debt to VA.


ORDER

The overpayment of Post-9/11 GI Bill educational assistance benefits payments was properly created as a valid debt; the appeal is denied..


REMAND

When the Board remanded this case in April 2015, the Board stated that if it was determined that any portion of the debt remained, the RO was then to refer the matter of entitlement to a waiver of the recovery of the debt to the Committee on Waivers and Compromises (Committee) at the RO for adjudication.  This action was not accomplished.  As noted above, the debt is valid and remains.  Thus, such a referral should be made in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

Refer the matter of entitlement to a waiver of the recovery of the debt to the Committee for adjudication.  If the decision is adverse, notify the Veteran of her procedural and appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


